                           Case 3:15-cv-30069-MGM Document 209 Filed 03/22/19 Page 1 of 9
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                  for the                                             DISTRICT OF                                    Massachusetts


                       Shire City Herbals, Inc.
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                             Mary Blue et al.                                                                          Case Number: 15-cv-30069-MGM

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Mastroianni, U.S.D.J.                                              Christopher M. Hennessey, Esq.                           James G. Goggin, Esq.
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 March 25, 2019- March 29, 2019
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                                                                Expert Report of Robert Wallace, dated Nov. 4, 2015 (with associated exhibits)

   2                                                                Supplement to November 4, 2015 Expert Report of Robert Wallace (with associated exhibits)

   3                                                                Supplemental Expert Report of Robert Wallace (with associated exhibits)

   4                                                                Article entitled "It's Vinegreat!" from the Philadelphia Daily News, dated Mar. 12, 2015

   5                                                                Article entitled "In the Line of Fire" from the Austin Chronicle, dated Oct. 17, 2014

   6                                                                Wild Spirit Combination Formulas Wholesale List 2015

   7                                                                Herbal Revolution Farm & Apothecary product list

   8                                                                Herbal Revolution Farm & Apothecary product flyer

   9                                                                Invoice from Herbal Revolution to French Broad Food Coop, dated March 6, 2015

  10                                                                Definition of "oxymel" from en.oxforddictionaries.com

  11                                                                Product photo of Fire Cider Original with shotglass

  12                                                                Product photo of Fire Cider Original and Fire Cider Unsweetened

  13                                                                Product photo of Fire Cider African Bronze

  14                                                                Product photo of Fire Cider African Bronze

  15                                                                Product photo of Fire Cider Unsweetened

  16                                                                Product listing for Fire Cider Original from firecider.com

  17                                                                Product photo of Fire Cider African Bronze

  18                                                                Product photo of Fire Cider Honey-Free

  19                                                                Product photo of Fire Cider Original

  20                                                                Product photo of Fire Cider Original

  21                                                                Trademark registration for FIRE CIDER, Reg. No. 4,260,851, dated Dec.18, 2012

  22                                                                Screenshot of photo by "herbcrafter" from instagram.com
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    9    Pages
                   Case 3:15-cv-30069-MGM Document 209 Filed 03/22/19 Page 2 of 9
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                   CASE NO.
         Shire City Herbals, Inc.      vs.                  Mary Blue et al.                       15-cv-30069-MGM
 PLF.   DEF.     DATE
                         MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 23                                          Listing for Bragg Organic Apple Cider Vinegar Drink Honey Flavor from bragg.com


 24                                          Press release dated Nov. 30, 2015

 25                                          Shire City's advertising expenses from 2010 to 2016

 26                                          Shire City's gross sales from 2010 to 2016

 27                                          SPINS Report

 28                                          Letter from Verrill Dana LLP to Law Office of Sonya Del Peral, dated May 2, 2017

 29                                          Spreadsheet of sales information

 30                                          Month Sales for 2016 for Bitters Tonic, Fire Tonic, and Mineral Tonic

 31                                          Herbal Revolution Farm & Apothecary Sales by Product/Service Summary, Jan.-Nov. 2016

 32                                          Spreadsheet of sales information

 33                                          Spreadsheet of sales information

 34                                          Email from "fire cider" to Nicole Telkes, dated Mar. 10, 2014

 35                                          Post entitled "Call for Blog Posts!" from freefirecider.com, dated Feb. 22, 2014

 36                                          Screenshot from instagram.com

 37                                          Definition of "oxymel" from yourdictionary.com

 38                                          Definition of "oxymel" from en.oxforddictionaries.com

 39                                          Definition of "tonic" from dictionary.cambridge.org

 40                                          Definition of "Herbal tonic" from en.wikipedia.org

 41                                          Definition of "tincture" from en.oxforddictionaries.com

 42                                          Page on "Terminology" from abc.herbalgram.org

 43                                          Definition of "tea" from en.oxforddictionaries.com

 44                                          Definition of "extract" from en.oxforddictionaries.com


 45                                          Article from prevention.com, dated Mar. 25, 2015

 46                                          Article from vogue.com, dated April 7, 2016

 47                                          Article from townandcountrymag.com, dated Feb. 2, 2016

 48                                          Article from lucire.com, dated May 6, 2017

 49                                          Article from from coolhunting.com, dated Nov. 13, 2013


                                                                                                  Page   2      of      9       Pages
                   Case 3:15-cv-30069-MGM Document 209 Filed 03/22/19 Page 3 of 9
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                  CASE NO.
         Shire City Herbals, Inc.      vs.                  Mary Blue et al.                      15-cv-30069-MGM
 PLF.   DEF.     DATE
                         MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 50                                          Article from livingmaxwell.com, dated Jan. 21, 2013


 51                                          Video entitled "Maxwell takes you to EXPO WEST 2016" from vimeo.com

 52                                          Video entitled "Could This 'Magical Tonic' Keep You Healthy" from youtube.com

 53                                          Video entitled "Fire Cider injected Drumsticks. These Chicks are HOT!" from youtube.com

 54                                          Video entitled "Fire Cider Chicken Thighs, A 4K FastBlast" from youtube.com

 55                                          Article from nypost.com, dated Jan. 30, 2018

 56                                          Article from politico.com

 57                                          Article from wamc.org, dated April 17, 2017

 58                                          Article from wamc.org, dated May 17, 2016

 59                                          Article from wbur.org, dated Jan. 26, 2017

 60                                          Article from bevnet.com, dated Sept. 20, 2017

 61                                          Article from bevnet.com, dated April 20, 2017

 62                                          Article from winsightgrocerybusiness.com, dated May 31, 2017

 63                                          Article from wholefoodsmaganize.com, dated Sept. 18, 2017

 64                                          Article from foodnavigator-usa.com, dated Jan. 6, 2015

 65                                          Article entitled "Massachusetts: 'The Bay State'" from stategiftsusa.com

 66                                          Article from specertified.com, dated Oct. 25, 2016

 67                                          Trademark/Servicemark Form, Supplemental Register, dated April 20, 2012

 68                                          Drawing, dated April 20, 2012

 69                                          Specimen, dated April 20, 2012

 70                                          Xsearch Search Summary, dated Aug. 13, 2012

 71                                          Examiner's Amendment, dated Aug. 14, 2012


 72                                          Trademark Snap Shot Amendment & Mail Processing Stylesheet, dated Aug. 15, 2012

 73                                          Examiner's Amendment, dated Aug. 17, 2012

 74                                          Trademark Snap Shot Amendment & Mail Processing Stylesheet, dated Aug. 18, 2012

 75                                          Trademark Snap Shot Publication Stylesheet, dated Aug. 29, 2012

 76                                          Trademark Snap Shot Publication & Issue Review Stylesheet, dated Aug 31, 2012


                                                                                              Page      3      of       9    Pages
                   Case 3:15-cv-30069-MGM Document 209 Filed 03/22/19 Page 4 of 9
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                 CASE NO.
         Shire City Herbals, Inc.      vs.                  Mary Blue et al.                     15-cv-30069-MGM
 PLF.   DEF.     DATE
                         MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 77                                          Notice of Publication, dated Sept. 12, 2012


 78                                          Notification of "Notice of Publication," dated Sept. 12, 2012

 79                                          Trademark Official Gazette Publication Confirmation, dated Oct. 2, 2012

 80                                          Trademark registration for FIRE CIDER, Reg. No. 4,260,851, dated Dec. 18, 2012

 81                                          USPTO Prosecution History

 82                                          Screenshots from Fire Cider's Facebook page, dated Oct. 2015

 83                                          Email from Katheryn Langelier to carol@shubies.com, dated Nov. 2, 2015

 84                                          Spreadsheet of sales information

 85                                          Spreadsheet of sales information

 86                                          Herbal Revolution Sales by Item Summary, March 1, 2005 through March 14, 2016

 87                                          Herbal Revolution Sales by Item Summary, March 1, 2005 through March 14, 2016

 88                                          Associated Buyers Sales History - Herbal Revolution - 2016

 89                                          Herbal Revolution Farm & Apothecary Sales by Product/Service Summary, Jan. 1-Sept.14, 2016

 90                                          Message from Katheryn Langelier to Etsy Natural Healers Guild, dated Jan. 30, 2014

 91                                          Product photo of Fire Cider No. 9

 92                                          Label for Fire Tonic No. 9

 93                                          Label for Fire Tonic No. 9

 94                                          Label for Fire Tonic No. 9

 95                                          Herbal Revolution Sales by Item Summary, January 1 through April 26, 2015

 96                                          Herbal Revolution Sales by Item Summary, January through December 2014

 97                                          Email chain between Nicole Telkes, Katheryn Langelier, and Mary Blue, dated June 1, 2015

 98                                          Screenshot of Facebook post by Herbal Revolution, dated Feb. 22, 2014


 99                                          Business Plan for Herbal Revolution, dated 2015

 100                                         Month Sales for 2016 for Bitters Tonic, Fire Tonic, and Mineral Tonic

 101                                         Screenshots of product listing for Fire Tonic No. 9 on Amazon.com, dated July 25, 2017

 102                                         Email chain between Katheryn Langelier and Stacey Hamblett, ending Feb. 11, 2015

 103                                         Email chain between Katheryn Langelier and Sara Thornton, dated Jan. 10, 2015


                                                                                               Page      4     of      9   Pages
                   Case 3:15-cv-30069-MGM Document 209 Filed 03/22/19 Page 5 of 9
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                CASE NO.
         Shire City Herbals, Inc.      vs.                 Mary Blue et al.                      15-cv-30069-MGM
 PLF.   DEF.     DATE
                         MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 104                                         Email chain between Katheryn Langelier and Rosemary Gladstar, ending Aug. 4, 2015


 105                                         Email chain between Rosemary Gladstar and Kathi Keville, ending Sept. 23, 2015

 106                                         Email forwarding message from Brian Huebner to Katheryn Langelier, dated Aug. 11, 2014

 107                                         Business Plan for Farmacy Herbs

 108                                         Mary Blue Hastings, CH curriculum vitae

 109                                         Email from Rosemary Gladstar dated July 15, 2014

 110                                         Labels for Farmacy Herbs product

 111                                         Description of Farmacy Herbs products

 112                                         Invoice from Fox Tag & Label to Farmacy Herbs, dated Jan. 16, 2015

 113                                         Email chain between Rosemary Gladstar and freefirecider@gmail.com, ending July 7, 2014

 114                                         Email chain between Etsy Legal and Farmacy Herbs, ending Nov. 18, 2014

 115                                         Nicole Telkes RH (AHG) curriculum vitae

 116                                         Amended Bylaws of American Herbalists Guild, dated Jan. 15, 2007

 117                                         Screenshot of Nicole Telkes website with definition of "herbalist"

 118                                         Free Fire Cider card

 119                                         Product photo of Wild Spirit Texas Fire Cider

 120                                         Product labels for Texas Fire Cider

 121                                         Wild Spirit Botanicals Wholesale Catalog 2007

 122                                         Wild Spirit Botanicals Wholesale Catalog 2008

 123                                         Wild Spirit Botanicals Retail Catalog 2009

 124                                         Wild Spirit Botanicals and Bodywork Sales by Item Summary

 125                                         Email from freefirecider@gmail.com, dated Nov. 6, 2014


 126                                         Facebook comment by Nicole Telkes

 127                                         Template entitled "Letter to send to people who have been contacted by Etsy"

 128                                         Email chain between R. Gladstar, H. Bruntil, and N. Telkes, ending Feb. 28, 2014

 129                                         Associated Buyers Sales History - Herbal Revolution - 2016

 130                                         Etsy.com listing for Montanafarmacy Red Devil Fire on the Mountain


                                                                                               Page     5         of   9    Pages
                   Case 3:15-cv-30069-MGM Document 209 Filed 03/22/19 Page 6 of 9
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                              CASE NO.
         Shire City Herbals, Inc.      vs.                 Mary Blue et al.                    15-cv-30069-MGM
 PLF.   DEF.     DATE
                         MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 131                                         Etsy.com listing for WildSeedApothecary Spring Tonic Vinegar


 132                                         Etsy.com listing for RootedEarth Fire + Roots Cider Tonic - Apple Cider Vinegar

 133                                         Product information on Fire Brew from drinkfirebrew.com

 134                                         Product information on Master Tonic from earthiemama.com

 135                                         Product information on Cyclone Cider from gincointernational.com

 136                                         Product information on Kung-Fu Tonic from kungfutonic.com

 137                                         Instagram post by "lindsaymooo"

 138                                         Supplemental Expert Report of Robert Wallace (with associated exhibits), dated Feb. 14, 2019

 139                                         Farmers market log, dated Dec. 2, 2017

 140                                         Farmers market log, dated Nov. 25, 2017

 141                                         Farmers market log, dated Jan. 13, 2018

 142                                         Farmers market log, dated Dec. 30

 143                                         Farmers market log, dated Jan. 27, 2018

 144                                         Farmers market log, dated Jan. 20, 2018

 145                                         Farmers market log, dated Feb. 3, 2018

 146                                         Farmers market log, dated Feb. 10, 2018

 147                                         Farmers market log, dated Feb. 17, 2018

 148                                         Farmers market log, dated Feb. 24, 2018

 149                                         Farmers market log (no date listed)

 150                                         Farmers market log, dated Mar. 3, 2018

 151                                         Farmers market log, dated Mar. 24, 2018

 152                                         Farmers market log, dated Mar. 30, 2018


 153                                         Farmers market log, dated April 14, 2018

 154                                         Farmers market log, dated April 7, 2018

 155                                         Farmers market log, dated April 25, 2018

 156                                         Farmers market log, dated April 21, 2018

 157                                         Farmers market log, dated May 12, 2018


                                                                                             Page      6      of     9         Pages
                   Case 3:15-cv-30069-MGM Document 209 Filed 03/22/19 Page 7 of 9
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                            CASE NO.
         Shire City Herbals, Inc.      vs.                 Mary Blue et al.                 15-cv-30069-MGM
 PLF.   DEF.     DATE
                         MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 158                                         Farmers market log, dated May 5, 2018


 159                                         Farmers market log, dated May 19, 2018

 160                                         Farmers market log, dated Mar. 10, 2018

 161                                         Farmers market log, dated June 2, 2018

 162                                         Farmers market log, dated June 9, 2018

 163                                         Farmers market log, dated June 23, 2018

 164                                         Farmers market log, dated June 16, 2018

 165                                         Farmers market log, dated June 30, 2018

 166                                         Farmers market log, dated May 26, 2018

 167                                         Farmers market log, dated July 14, 2018

 168                                         Farmers market log, dated July 7, 2018

 169                                         Farmers market log, dated July 21, 2018

 170                                         Farmers market log, dated July 28, 2018

 171                                         Farmers market log, dated Aug. 4, 2018

 172                                         Farmers market log, dated Aug. 17, 2018

 173                                         Farmers market log, dated Sept. 8, 2018

 174                                         Farmers market log (no date listed)

 175                                         Farmers market log, dated Aug. 25, 2018

 176                                         Farmers market log, dated Sept. 15, 2018

 177                                         Farmers market log, dated Sept. 22, 2018

 178                                         Farmers market log (no date listed)

 179                                         Farmers market log, dated Oct. 13, 2018


 180                                         Farmers market log, dated Oct. 20, 2018

 181                                         Farmers market log, dated Sept. 29, 2018

 182                                         Farmers market log, dated Nov. 10, 2018

 183                                         Farmers market log (no date listed)

 184                                         Farmers market log, dated Dec. 16, 2018


                                                                                           Page    7      of     9   Pages
                   Case 3:15-cv-30069-MGM Document 209 Filed 03/22/19 Page 8 of 9
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                  CASE NO.
         Shire City Herbals, Inc.      vs.                 Mary Blue et al.                       15-cv-30069-MGM
 PLF.   DEF.     DATE
                         MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 185                                         Farmers market log, dated Dec. 15, 2018


 186                                         Farmers market log, dated Dec. 9, 2018

 187                                         Farmers market log, dated Dec. 22, 2018

 188                                         Farmers market log, dated Jan. 5, 2019

 189                                         Farmers market log, dated Jan. 12, 2019

 190                                         Farmers market log, dated Jan. 26, 2019

 191                                         Farmers market log, dated Feb. 2, 2019

 192                                         Sales to date list, dated Feb. 7, 2019

 193                                         Mary Blue 2018 Sales Tally, dated Jan. 7, 2019

 194                                         Profit & Loss, January through December 2018

 195                                         Amazon report

 196                                         Item Sales Summary 2013

 197                                         Item Sales Summary 2014

 198                                         Item Sales Summary 2015

 199                                         Item Sales Summary 2018

 200                                         Sales by Item Summary, January through December 2018

 201                                         Sales by Item Summary, January 2019

 202                                         Shopify Sales 2018

 203                                         Shopify Sales 2019

 204                                         Profit & Loss, January through December 2017

 205                                         Sales by Item Summary, January through December 2016

 206                                         Sales by Item Summary, January through December 2017


 207                                         Invoice from Wildflower School of Botanical Medicine, dated Feb. 7, 2018

 208                                         Invoice from Wildflower School of Botanical Medicine, dated June 20, 2018

 209                                         Labels for Wild Spirit Botanicals Texas Fire Cider

 210                                         Invoice from Wildflower School of Botanical Medicine, dated Jan. 30, 2018

 211                                         Wildflower School of Botanical Medicine Sales by Product/Service Detail, Jan. 2018-Jan. 2019


                                                                                              Page      8    of         9   Pages
                   Case 3:15-cv-30069-MGM Document 209 Filed 03/22/19 Page 9 of 9
✎AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                              CASE NO.
         Shire City Herbals, Inc.      vs.                 Mary Blue et al.                   15-cv-30069-MGM
 PLF.   DEF.     DATE
                         MARKED ADMITTED                                   DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 212                                         Screencapture of Fordsbasement - MP4 video


 213                                         Screencapture of Gardensall - MP4 video

 214                                         Screencapture of ModernFarmersChutney - MP4 video

 215                                         Screencapture of StayFitandYung - MP4 video

 216                                         Screencapture of WholeFed - MP4 video

 217                                         2015 Survey Results

 218                                         2017 Survey Results

 219                                         Email chain between Rita Heimes and USPTO, dated June 5 and June 6, 2015

                                             Witness: Dana St. Pierre

                                             Witness: Amy Huebner

                                             Witness: Brian Huebner

                                             Witness: Robert Wallace (proposed expert)

                                             Witness: Mary Blue

                                             Witness: Nicole Telkes

                                             Witness: Katheryn Langelier

                                             Witness: Sonya Del Peral

                                             Witness: Morgan M. Bowers




                                                                                             Page    9      of     9    Pages
